Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electrical assembly, comprising: a circuit board substrate; at least one electrical component disposed on the circuit board substrate and electrically connected to the circuit board substrate; a protective cap placed over the electrical component; and an encapsulating material applied to the circuit board substrate over the protective cap, which at least covers the protective cap from the outside, wherein the protective cap defines at least one filling opening, and wherein the encapsulating material is introduced via the at least one filling opening into an internal chamber of the protective cap defined between the protective cap and the circuit board substrate in such a way that a free space remains between the protective cap and the circuit board substrate that is not filled with the encapsulating material, the free space directly adjoining the at least one electrical component.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “an encapsulating material applied to the circuit board substrate over the protective cap, which at least covers the protective cap from the outside and wherein the encapsulating material is introduced via the at least one filling opening into an internal chamber of the protective cap defined between the protective cap and the circuit board substrate in such a way that a free space remains between the protective cap and the circuit board substrate that is not filled with the encapsulating material, the free space directly adjoining the at least one electrical component” in combination with the other claim limitations. 
Cited Prior Art
Dimaano Jr. et al (US 6969640) teaches relevant art in Fig. 2.
Kierse et al (US 2009/0218492) teaches relevant art in Fig. 11C.
OGIHARA (US 2011/0169155) teaches relevant art in Fig. 2.
Lane et al (US 2016/0049349) teaches relevant art in Fig. 10.
Yoneda et al (US 2009/0038843) teaches relevant art in Fig. 7.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848